In an action for divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Queens County (Nahman, J.), dated February 26, 1990, which granted the motion of the plaintiff wife, inter alia, for an award of maintenance pendente lite and for exclusive occupancy of the marital residence.
Ordered that the order is affirmed, with costs.
The husband’s claim that the order granting the wife pendente lite relief is void because it was issued six days after his attorney withdrew from the case is belied by the record. A review reveals that the order granting pendente lite relief was dated February 26, 1990, whereas the order granting the application of the husband’s attorney to withdraw as counsel was dated March 26, 1990. In any event, there exists no authority to support the husband’s proposition that the withdrawal of counsel prior to the issuance of a judgment or order renders the determination void (see, CPLR 321).
We note additionally that the remedy for the inequities alleged by the husband in the pendente lite award is a speedy trial at which a more detailed examination of the parties’ financial circumstances may be conducted (see, Caviolo v Caviolo, 155 AD2d 410; Sherman v Sherman, 135 AD2d 806; Isham v Isham, 123 AD2d 742).
In any event, the award of exclusive occupancy of the marital residence to the wife was warranted in this case based on the existence of an order of protection which established that the relief sought by the wife was necessary to protect her safety (see, Preston v Preston, 147 AD2d 464). Sullivan, J. P., Lawrence, Fiber and Pizzuto, JJ., concur.